DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered.
 
Response to Amendment
	The amendment filed on 1/27/2022 has been entered. Claims 1-20 remain pending in the present application. The 35 U.S.C. 101 rejection remains pending as well.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	In particular, independent claims 1, 8, and 14 all include the new limitation of, “adding the device in a bit pattern based on the identified type of the device, wherein the device bit pattern comprises the determined pattern of the current sink of the device connected to the at least one I/O channel in the industrial process control and automation system”. As emphasized above, it is unclear what is meant by “adding the device in a bit pattern”. The office understands that the bit pattern includes the pattern of the current sink but how is the device being added? Is it being added to a database of devices? Is it being added to a look up table that can be quickly referenced? Or is it being added to a model or algorithm that learns the bit pattern for faster recognition of the device? Further clarification is required. 
	In order to further prosecution, the limitation will be interpreted to mean any measured electric signature of a device that is added to a table/database for quick reference when monitoring load in a system of devices. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 8, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite, “determining a pattern as a function of the values of the current readback and a sample of time interval for a device connected to 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements, “applying a current for a predefined time duration to at least one I/O channel associated with an I/O module;”, “initiating a current readback at a regular interval of time within the predefined time durations operating the current readback on the basis of a loop current maintained between the at least one I/O channel and a device connected to the at least one I/O channel;”, and “storing the values of the current readback in a memory associated with the I/O module;”, which analyzed under Step 2A Prong Two, adds insignificant extra solution activity to the judicial exception, in the form of data gathering and wherein applying a current to at least one I/O channel is understood as insignificant extra solution activity in that is applying a well-known technique. Claim 8 includes the additional elements of, “at least one processor”, “a sensor”, “an actuator”, and “non-transitory computer-usable medium” which are understood as generic computer components and the generically recited computer elements do not add meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. Further, the limitations of “an industrial process control and automation system” merely links the abstract idea to a particular 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering and storing data with generic computer components using a well-known technique of applying a current to an I/O module and also merely linking the abstract idea to a particular field of use of an industrial process control and automation system. Analyzed under Berkheimer, applying a current to an I/O module and gathering current signature data is well-understood, routine, and conventional as discussed by Cohen (US PGPUB 20100305773). Further the courts have deemed that the storing of data is well-understood, routine, and conventional as discussed in MPEP 2106.05(d)(II). 

Dependent claims 2-7, 9-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite, “wherein the determined pattern comprises a waveform of the current sink including a current drop and a current release of the device connected to the at least one I/O channel of the I/O module.” and “wherein identifying the type of the device further comprises identifying the type of device as being a smart device or a non-smart device,”, which analyzed under Step 2A Prong One, is understood as a mental process. Thus, if a claim limitation under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements, “wherein the waveform of the current sink for each of the device connected to the at least one I/O channel comprises at least one of AI, AO, DI, and DO, and wherein 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely gathering and storing data with generic computer components using a well-known technique of applying a current to an I/O module. Analyzed under Berkheimer, applying a current to an I/O module and gathering current signature data is well-understood, routine, and conventional as discussed by Cohen (US PGPUB 20100305773). Further the courts have deemed that the storing of data is well-understood, routine, and conventional as discussed in MPEP 2106.05(d)(II). 
Claims 7, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US PGPUB 20100305773) in view of Genta (US PGPUB 20120290261) in further view of Rada et al. (US PGPUB 20100191487).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-7, 8, 11-13, 14-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US PGPUB 20100305773) in view of Genta (US PGPUB 20120290261) in view of Rada et al. (US PGPUB 20100191487).


Claims 1, 8, and 14; Cohen teaches; A method for identifying a type of device connected to I/O (Input/Output) channels of an I/O module, in an industrial process control and automation system, implemented using at least one processing device, the method comprising: (Cohen; at least Fig. 1; paragraphs [0016] and [0036]; disclose an apparatus (100) (input/output module) connected to an appliance, applying an electrical signal to the appliance, and measuring an electrical signature received which is utilized to identify the device)
applying a current for a predefined time duration to at least one I/O channel associated with the I/O module of the industrial process control and automation system; (Cohen; at least paragraph [0034]; disclose using a control unit to inject an electrical power signal (i.e. current signal) for a duration of time)
initiating a current readback at a regular interval of time within the predefined time duration; (Cohen; at least paragraph [0035]; disclose wherein the control unit measures the electrical parameters (i.e. current) at predefined periods (regular intervals))
operating the current readback based on a loop current maintained between the at least one I/O channel and the device connected to the at least one I/O channel; (Cohen; at least paragraphs [0034]-[0035]; disclose wherein a current loop is created by the control unit (103) (I/O device) and an appliance (connected device) in which the control unit injects an electric signal to the appliance and measures the corresponding response of the appliances output)
determining values of the current readback for each of a time interval during the predefined time duration; (Cohen; at least paragraph [0035]; disclose where the electrical parameters (i.e. current) is measured (determining a value) at each predefined period)
storing the values of the current readback in a memory associated with the I/O module; (Cohen; at least Fig. 1; paragraphs [0036] and [0073]; disclose storing the program instructions for 
determining a pattern as a function of the values of the current readback and a sample of the time interval for the device connected to the at least one I/O channel, the device comprising at least one of: a sensor and an actuator of the industrial process control and automation system; (Cohen; at least paragraph [0036]; disclose wherein the apparatus analyzes the electrical parameters (i.e. current) over the time intervals and determines an electrical signature (pattern) based off the analysis) 
identifying the type of the device connected to the at least one I/O channel based on the determined pattern of a current sink of the device connected to the at least one I/O channel in the industrial process control and automation system; (Cohen; at least [0036]; disclose wherein based on the determined electrical signature, the processing unit of the apparatus is able to determine the type of appliance connected to the apparatus).
Cohen appears to be silent on; determining a pattern as a function of the values of the current readback and a sample of time interval for the device connected to the at least one I/O channel, the device comprising at least one of: a sensor and an actuator of the industrial process control and automation system;
and identifying a type of the device connected to the at least one I/O channel based on a determined pattern of a current sink of the device connected to the at least one I/O channel in the industrial process control and automation system;
adding the device in a device bit pattern based on the identified type of the device, wherein the device bit pattern comprises the determined pattern of the current sink of the device connected to the at least one I/O channel in the industrial process control and automation system. 
However, Genta teaches; determining a pattern as a function of the values of the current readback and a sample of time interval for the device connected to the at least one I/O channel, the device comprising at least one of: a sensor and an actuator of the industrial process control and automation system; (Genta; at least Fig. 15A; at least paragraphs [0037]-[0039]; disclose a system and method for determining and storing electrical current signature readings associated with an actuator of a valve, these signature readings are stored later for comparison, said signature readings are used to identify characteristics and thus identify the valve based on the received signature readings)
and identifying a type of the device connected to the at least one I/O channel based on a determined pattern of a current sink of the device connected to the at least one I/O channel in the industrial process control and automation system. (Genta; at least Abstract; paragraphs [0037]-[0039]; disclose determining signature characteristics of valve actuators which valves are common and present in all industrial process control and automation systems).
Cohen and Genta are analogous art or from the same field of endeavor or problem solving area of device signature reading and identification.
One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to combine the known method of identifying a valve actuator based on a measured signature as taught by Genta with the known system of an electrical signature capture and device identification as taught by Cohen to yield the known results of efficient device detection. One would be motivated to combine the cited art of reference in order to provide not only a method for device identification, but for also identification of faults based on signature analysis as taught by Genta (paragraph [0029]).
The combination of Cohen and Genta appear to be silent on; adding the device in a device bit pattern based on the identified type of the device, wherein the device bit pattern comprises the determined pattern of the current sink of the device connected to the at least one I/O channel in the industrial process control and automation system. 
However, Rada teaches; adding the device in a device bit pattern based on the identified type of the device, wherein the device bit pattern comprises the determined pattern of the current sink of the device connected to the at least one I/O channel in the industrial process control and automation system. (Rada; at least paragraph [0013]; disclose a system and method for determining an identity of device based on a measured load signature, and wherein during a learning phase, the system detects a load signature for a device and stores the determined signature and associated device in a load signature table). 
Cohen, Genta, and Rada are analogous art or from the same field of endeavor or problem solving area of device signature reading and identification.
One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to combine the known method of adding a device to a bit pattern as taught by Rada with the known system of an electrical signature capture and device identification as taught by Cohen and Genta to yield the known results of efficient device detection. One would be motivated to combine the cited art of reference in order to provide not only a method for device identification, but for also providing an automatic device identification initiated by a smart device eliminating user intervention as taught by Rada (paragraph [0088]).

Regarding Claim 2; the combination of Cohen and Genta further teach; The method of claim 1, wherein the device connected to the at least one I/O channel comprises at least one of: an Analog Input (AI); an Analog Output (AO); a Digital Input (DI); a Digital Output (DO); and a smart device among a plurality of smart devices. (Cohen; at least paragraph [0022]; disclose wherein the connected devices are washers, dryers, dish washers and air-conditioners which each comprise controllers/processors which comprise analog inputs/outputs as well as digital inputs/outputs).

Regarding Claim 5; the combination of Cohen and Genta further teach; The method of claim 1, wherein the determined values are stored as a plurality of samples to be analyzed. (Cohen; at least 

Regarding Claim 6; the combination of Cohen and Genta further teach; The method of claim 5, wherein the plurality of samples comprises a relationship between the values of the current readback and a time of the current readback. (Cohen; at least paragraphs [0004] and [0039]; disclose wherein the plurality of electrical parameter samples are characterized as a waveform and wherein (section (iv)) performs a time-domain analysis of the electrical parameter samples).

Regarding Claims 7, 13, and 20; the combination of Cohen and Genta further teach; The method of claim 1, wherein identifying the type of the device further comprises identifying the type of device as being a smart device or a non-smart device, wherein the values of the current readback correspond to the current sink of the device connected to the at least one I/O channel. (Cohen; at least paragraphs [0034]-[0036]; disclose wherein the apparatus’s control unit injects an electrical power signal (i.e. current) to an appliance device (thus providing a current sink configuration) and then detects the resulting electrical signature (i.e. current readback) of the appliance connected to the apparatus (I/O channel module)).
The combination of Cohen and Genta appear to be silent on; The method of claim 1, wherein identifying the type of the device further comprises identifying the type of device as being a smart device or a non-smart device,
However, Rada teaches; The method of claim 1, wherein identifying the type of the device further comprises identifying the type of device as being a smart device or a non-smart device, (Rada; at least Abstract; paragraphs [0087]-[0089]; disclose an energy signature monitoring and identification 
Cohen, Genta, and Rada are analogous art or from the same field of endeavor or problem solving area of device signature reading and identification.
One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to combine the known method of identifying a smart device signature as taught by Rada with the known system of an electrical signature capture and device identification as taught by Cohen and Genta to yield the known results of efficient device detection. One would be motivated to combine the cited art of reference in order to provide not only a method for device identification, but for also providing an automatic device identification initiated by a smart device eliminating user intervention as taught by Rada (paragraph [0088]).

Regarding Claim 11; the combination of Cohen and Genta further teach; The system of claim 8, wherein the determined values are stored as a plurality of samples to be analyzed. (Cohen; at least paragraphs [0035]-[0036]; disclose wherein the determined electrical parameters are measured at predefined periods (plurality of samples) and wherein the processing unit analyzes the measured (stored) samples (plurality) to determine an electrical signature).

Regarding Claim 12; the combination of Cohen and Genta further teach; The system of claim 11, wherein the plurality of samples comprises a relationship between the values of the current readback and a time of the current readback. (Cohen; at least paragraphs [0004] and [0039]; disclose wherein the plurality of electrical parameter samples are characterized as a waveform and wherein (section (iv)) performs a time-domain analysis of the electrical parameter samples).

Regarding Claim 15; the combination of Cohen and Genta further teach; The apparatus of claim 14, wherein the device connected to the at least one I/O channel comprises at least one of: an Analog Input (AI); an Analog Output (AO); a Digital Input (DI); a Digital Output (DO); and a smart device among a plurality of smart devices. (Cohen; at least paragraph [0022]; disclose wherein the connected devices are washers, dryers, dish washers and air-conditioners which each comprise controllers/processors which comprise analog inputs/outputs as well as digital inputs/outputs).

Regarding Claim 18; the combination of Cohen and Genta further teach; The apparatus of claim 14, wherein the determined values are stored as a plurality of samples to be analyzed. (Cohen; at least paragraphs [0035]-[0036]; disclose wherein the determined electrical parameters are measured at predefined periods (plurality of samples) and wherein the processing unit analyzes the measured (stored) samples (plurality) to determine an electrical signature).

Regarding Claim 19; the combination of Cohen and Genta further teach; The apparatus of claim 18, wherein the plurality of samples comprises a relationship between the values of the current readback and a time of the current readback. (Cohen; at least paragraphs [0004] and [0039]; disclose wherein the plurality of electrical parameter samples are characterized as a waveform and wherein (section (iv)) performs a time-domain analysis of the electrical parameter samples).

Claims 3-4, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen (US PGPUB 20100305773) in view of Genta (US PGPUB 20120290261) in view of Rada et al. (US PGPUB 20100191487) in further view of Aldridge et al. (US PGPUB 20120072389).

Claim 3; the combination of Cohen, Genta, and Rada teach; The method of claim 1, wherein the determined pattern comprises a waveform of the current sink including a current drop and a current release of the device connected to the at least one I/O channel of the I/O module. (Cohen; at least paragraphs [0004] and [0036]; disclose wherein the determined signature (pattern) of the device connected to the input of the apparatus (I/O module) is characterized as a current waveform).
Cohen, Genta, and Rada appears to be silent on; The method of claim 1, wherein the determined pattern comprises a waveform of the current sink including a current drop and a current release of the device connected to the at least one I/O channel of the I/O module.
However, Aldridge teaches; (at least Abstract; Figs. 3A-3H; paragraphs [0022] and [0025]) a system and method for appliance identification based on voltage measurements in which voltage drops and releases (shown in Figs. 3A-3H) are monitored to determine a pattern/signature of the monitored device. Further, current is calculated based on the measured voltage (paragraph [0022]) thus a current wave form can be generated.
Cohen, Genta, Rada, and Aldridge are analogous art because they are from the same field of endeavor or similar problem solving area, of current/voltage pattern recognition and device identification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of determining patterns of waveforms utilizing current drops and releases as taught by Aldridge with the known system of an electrical signature capture and device identification as taught by Cohen, Genta, and Rada to yield the known results of efficient device detection. One would be motivated to combine the cited references in order to provide a method for heightening awareness of behavioral usage of identified electronic devices 

Regarding Claim 4; The combination of Cohen, Genta, Rada, and Aldridge further teach; The method of claim 3, wherein the waveform of the current sink for each of the device connected to the at least one I/O channel comprises at least one of the AI, the AO, the DI, and the DO, and wherein smart devices among the plurality of smart devices are different from one another. (Cohen; at least paragraph [0004], [0022], and [0036]; disclose wherein the method includes creating a current waveform for each of the devices (i.e. washer, dryers, dishwashers, air-conditioners, etc.) and wherein each of the devices contain processors which include and AI, AO, DI, and DO that is connected to the apparatus (I/O device)).

Regarding Claim 9; the combination of Cohen, Genta, and Rada teach; The system of claim 1, wherein the determined pattern comprises a waveform of the current sink including a current drop and a current release of the device connected to the at least one I/O channel of the I/O module. (Cohen; at least paragraphs [0004] and [0036]; disclose wherein the determined signature (pattern) of the device connected to the input of the apparatus (I/O module) is characterized as a current waveform).
Cohen, Genta, and Rada appear to be silent on; The system of claim 1, wherein the determined pattern comprises a waveform of the current sink including a current drop and a current release of the device connected to the at least one I/O channel of the I/O module.
However, Aldridge teaches; (at least Abstract; Figs. 3A-3H; paragraphs [0022] and [0025]) a system and method for appliance identification based on voltage measurements in which voltage drops and releases (shown in Figs. 3A-3H) are monitored to determine a pattern/signature of the monitored 
Cohen, Genta, Rada, and Aldridge are analogous art because they are from the same field of endeavor or similar problem solving area, of current/voltage pattern recognition and device identification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of determining patterns of waveforms utilizing current drops and releases as taught by Aldridge with the known system of an electrical signature capture and device identification as taught by Cohen, Genta, and Rada to yield the known results of efficient device detection. One would be motivated to combine the cited references in order to provide a method for heightening awareness of behavioral usage of identified electronic devices which can help to assist in controlling energy usage patterns and decrease consumption as taught by Aldridge (paragraph [0009]).

Regarding Claim 10; the combination of Cohen, Genta, Rada, and Aldridge further teach; The system of claim 9, wherein the waveform of the current sink for each of the device connected to the at least one I/O channel comprises at least one of AI, AO, DI, and DO, and wherein smart devices among the plurality of smart devices are different from one another. (Cohen; at least paragraph [0004], [0022], and [0036]; disclose wherein the method includes creating a current waveform for each of the devices (i.e. washer, dryers, dishwashers, air-conditioners, etc.) and wherein each of the devices contain processors which include and AI, AO, DI, and DO that is connected to the apparatus (I/O device)).

Claim 16; the combination of Cohen, Genta, and Rada teach; The apparatus of claim 14, wherein the determined pattern comprises a waveform of the current sink including a current drop and a current release of the device connected to the at least one I/O channel of the I/O module. (Cohen; at least paragraphs [0004] and [0036]; disclose wherein the determined signature (pattern) of the device connected to the input of the apparatus (I/O module) is characterized as a current waveform).
Cohen, Genta, and Rada appear to be silent on; The apparatus of claim 14, wherein the determined pattern comprises a waveform of the current sink including a current drop and a current release of the device connected to the at least one I/O channel of the I/O module.
However, Aldridge teaches; (at least Abstract; Figs. 3A-3H; paragraphs [0022] and [0025]) a system and method for appliance identification based on voltage measurements in which voltage drops and releases (shown in Figs. 3A-3H) are monitored to determine a pattern/signature of the monitored device. Further, current is calculated based on the measured voltage (paragraph [0022]) thus a current wave form can be generated.
Cohen, Genta, Rada, and Aldridge are analogous art because they are from the same field of endeavor or similar problem solving area, of current/voltage pattern recognition and device identification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the known method of determining patterns of waveforms utilizing current drops and releases as taught by Aldridge with the known system of an electrical signature capture and device identification as taught by Cohen, Genta, and Rada to yield the known results of efficient device detection. One would be motivated to combine the cited references in order to provide a method for heightening awareness of behavioral usage of identified electronic devices 

Regarding Claim 17; the combination of Cohen, Genta, Rada, and Aldridge further teach; The apparatus of claim 16, wherein the waveform of the current sink for each of the device connected to the at least one I/O channel comprises at least one of the AI, the AO, the DI, and the DO, and wherein smart devices among the plurality of smart devices are different from one another. (Cohen; at least paragraph [0004], [0022], and [0036]; disclose wherein the method includes creating a current waveform for each of the devices (i.e. washer, dryers, dishwashers, air-conditioners, etc.) and wherein each of the devices contain processors which include and AI, AO, DI, and DO that is connected to the apparatus (I/O device)).

Response to Arguments
Applicant’s arguments, see pages 17-19, filed 1/27/2022, with respect to the rejection(s) of claim(s) 1, 8, and 14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cohen (US PGPUB 20100305773) in view of Genta (US PGPUB 20120290261) in view of Rada et al. (US PGPUB 20100191487).

Applicant's arguments filed 1/27/2022 with respect to the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. 

The applicant provides the following arguments with respect to the 35 U.S.C. 101 rejection:

Applying current to a device and a current sink are not mental processes that can be performed by the human mind. 
The claims have been amended to recite the present solution to underlying problems in the field of invention.
The amended claims provide a concrete series of steps to achieve a more specific outcome when combined with the additional elements thus represent significantly more than the abstract idea itself.
The claimed solution is “necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer.”

Regarding the first argument, the office agrees with the applicant that the step of applying current to a device cannot be performed by the human mind and further that the hardware of a current sink also cannot be performed by the human mind. However, with reference to the 101 rejection above, the office does not argue that these elements are part of the abstract idea as presented but additional elements that were considered. Applying the current is considered as part of the data gathering step which is viewed as adding insignificant extra solution activity in the form of storing data as discussed in MPEP 2106.05(d)(II). Further, implementing the measurements using a current sink is viewed as applying the judicial exception but with mere instructions to implement the abstract idea on a computer, or merely uses a computer to perform the abstract idea, see MPEP 2106.05(f). 
Regarding the second argument, generally linking the use of the judicial exception to a particular technological environment or field of use, in this case, an industrial process control and automation system, is indicative a limitation that does not integrate the judicial exception into a practical application, see MPEP 2106.05(h).
An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)). Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration. It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.04(d) (discussing Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1303-04, 125 USPQ2d 1282, 1285-87 (Fed. Cir. 2018)). Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Van Megen et al. (US PGPUB 20110313582): disclose a system and method for identifying a device based on device “fingerprint” electrical signature. Based on the detected device, the system can control power flow to the device based on a set of rules established by a user.

Lai et al. (US Patent 9,310,405): disclose a method for identifying an unknown electric device based on a measured power signature that is compared to a database. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117